Case: 17-10117     Document: 00514307748        Page: 1    Date Filed: 01/15/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 17-10117
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 15, 2018

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff-Appellee,

v.

OLGA SANDRA MURRA, also known as Sandra Olga Capon-Meneses,

              Defendant-Appellant.



                  Appeal from the United States District Court
                       for the Northern District of Texas



Before DENNIS, CLEMENT, and GRAVES, Circuit Judges.
JAMES E. GRAVES, JR., Circuit Judge:
      The earlier opinion issued January 12, 2018, is withdrawn by the panel,
and the following is issued in its place:
      In August 2016, Defendant-Appellant Olga Murra was convicted by a jury
of two counts of forced labor, in violation of 18 U.S.C. § 1589(a), and two counts
of harboring an illegal alien for profit, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(iii)
and 1324(a)(1)(B)(i), based on conduct toward her half-sister Vania Rodriguez and
quasi–adopted family member Ingrid Guerrero. The district court sentenced her
to seventy-two months’ imprisonment. Murra now appeals from that conviction
and sentence, claiming that (1) the district court erred by admitting the testimony
of the Government’s expert witness; (2) the Government prosecutor improperly
commented on her decision not to testify; (3) the district court erred in ruling
    Case: 17-10117     Document: 00514307748     Page: 2   Date Filed: 01/15/2018


                                  No. 17-10117

that Mosaic Family Services, Inc., a nonprofit organization that provided both
counseling and legal services to the victims, did not have to produce documents
that Mosaic contends are protected by psychotherapist-patient or attorney-client
privilege; and (4) the district court erred by imposing a “vulnerable victim”
enhancement to her sentence. For the reasons that follow, we affirm.
                                        I
      According to the evidence and testimony presented at trial, Murra used
psychological manipulation, mental and physical abuse, and threats of abuse to
coerce both Vania and Ingrid to work for her without pay for over a decade.
                                        A
      Around 1985, while living in Mexico, Murra and her family (her children
and now-deceased husband) met Ingrid Guerrero and her three sisters—Tania,
Yuriria, and Jehan—who were living apart from their mother and father be-
cause of a tumultuous home life. A few years into their relationship with Murra,
the Guerreros began attending church at Murra’s home, with Murra “preaching”
and leading the services. Murra later told the sisters that they should move out
of their house and live with her, which they did.
      Shortly thereafter, Murra began to inflict physical and psychological abuse
on the Guerreros. Murra would hit them with a wooden paddle almost daily as
punishment for being “obscene” or “rebellious,” or if they didn’t agree with some-
thing she said. She made Ingrid sit in baths of ice water because she wasn’t
“pure.” She forced the sisters to sleep in the laundry room, at times for up to a
week, because she felt they needed to repent for their “sins.” She would slap the
sisters, cut their hair, and tell them “nobody will love you.”
      Murra told the sisters that “she was a prophet from God.” Based on this,
they believed that whatever Murra said came directly from God. They were or-
dered to cut off ties with their family, which they did—leaving them completely
dependent on Murra.


                                        2
    Case: 17-10117     Document: 00514307748      Page: 3    Date Filed: 01/15/2018


                                  No. 17-10117

      Vania was in medical school during the time Murra lived in Mexico. Vania
and Murra used to communicate via letter, and at one point the content of Murra’s
letters became increasingly more religious. Murra claimed she was a prophet
of God and would communicate prophecies to Vania. One of Murra’s “prophecies”
was that Vania had to end the relationship with the man she was dating because
the marriage would be without God’s consent or approval; she also told Vania
that the man could beat or kill her, and that if they had a child together the child
would be sick. Vania left the man as a result and returned to Mexico. Vania
never practiced medicine because Murra told her that God did not want her to
do so. While living in Mexico, Vania witnessed Murra’s nightly paddling of the
Guerreros. Murra instructed Vania to paddle the sisters or risk being punished
herself. Murra also occasionally paddled Vania.
      Ingrid, her sisters, and Vania were forced to work in Murra’s husband’s
factory making jeans five or six days a week. And while they were ostensibly paid
for their work, all of their wages went to Murra.
                                         B
      Claiming that “God had told her to come to the promise[d] land,” Murra—
who is a U.S. citizen—moved with her children to El Paso, Texas, in 1997. The
Guerreros stayed behind in Mexico to work in the jeans factory, and Ingrid took
care of Murra’s husband for no compensation. Murra facilitated the Guerreros’
illegal passage into the United States in 1998. Vania entered the country ille-
gally a year later. While in the United States, Murra retained Vania and Ingrid’s
identification documents and birth certificates. The Guerreros did not have beds
in the house in El Paso and had to sleep on the floor or, as punishment, in the
garage. Ingrid delivered flyers and cleaned houses for Murra, who retained all
of the money Ingrid earned.
      Murra moved the group from El Paso to Fort Worth in 1999. Once in Fort




                                         3
    Case: 17-10117    Document: 00514307748     Page: 4   Date Filed: 01/15/2018


                                 No. 17-10117

Worth, Ingrid and her sisters delivered flyers advertising a house-cleaning ser-
vice, and they and Vania began cleaning houses. They cleaned three or four
houses a day, six days a week. Clients would pay by cash or by checks made out
to Murra, and Murra would retain all the money they earned. They would not
hold back from Murra the money they were given by clients out of fear of pun-
ishment. Ingrid also was forced to obtain employment as a cashier at McDon-
ald’s and Wal-Mart under a false name and using false identification documents
that Murra had supplied. Oftentimes, Ingrid would clean houses and work as
a cashier on the same day—getting only four hours of sleep at night.
      During the twelve years Ingrid lived in Fort Worth with Murra, she never
had a bed or bedroom; she was forced to sleep on the floor. Murra continued to
send the Guerreros to sleep in the garage as punishment, as she had done in El
Paso. When confined to the garage, which was neither heated nor cooled, the
Guerreros would have to request permission to use the bathroom.
      Murra constantly reminded the Guerreros that they were in the country
illegally and that they had no papers. Vania testified that she eventually con-
fronted Murra about her treatment of the Guerrero sisters; Murra responded by
subjecting Vania to the same treatment from then on. Murra threatened Vania
with immigration consequences, as well, telling her she had nowhere to go be-
cause “immigration is going to . . . grab you, they are going to get you and then
they are going to put you in this casket and they are going to bury you alive.”
Vania testified that she was so indoctrinated by Murra that she believed that
federal immigration officials would treat an illegal alien in that way.
      Murra continued to exert religious-based influence over Vania and the
Guerreros. The Government proffered a tape recording that Murra made con-
cerning the victims’ purported religious failings. On the recording, Murra stated
(translated from Spanish), “I’m good before God because I speak the will of God.”
She accused the women of existing in a “vicious circle of mistakes and mistakes


                                       4
    Case: 17-10117     Document: 00514307748      Page: 5   Date Filed: 01/15/2018


                                  No. 17-10117

and self-pity and laziness” and told them they were destined for hell (an accu-
sation that Ingrid testified Murra made every day during the years she lived
with Murra).
      Over time, several of Murra’s house cleaning clients began to notice signs
of abuse, and the victims confided in them about Murra’s treatment. Alicia Rich-
ardson testified to her belief that Vania lost at least thirty pounds during her
employment and that she looked “very thin and frail” and “unhealthy.” Vania
eventually told Richardson that she was not being fed, that she would not be
paid for her cleaning work, and that Murra maintained her immigration papers,
which caused Vania fear regarding her immigration status. Richardson offered
to have Vania come live with her family, and she and her husband would pay
Vania to watch their children, but Vania was “scared to death” that Murra would
have her sent back to Mexico. Marsia Blackwell, another client, also testified as
to Vania’s weight loss. Blackwell noticed Vania’s “progression of degradation . . .
mentally, physically, emotionally.” Eventually, Vania emotionally recounted to
Blackwell the details of Murra’s punishment, including that she was prohibited
from using the refrigerator at home and was given rotten food to eat.
      Linda Ziegler, for whom Ingrid provided cleaning services from 2001 to
2011, testified that Ingrid looked “very thin” and that she would clean her house
despite appearing sick. Ingrid told Ziegler about the abuse she suffered and how
she was not allowed to keep the money she earned, but she was afraid of having
nowhere to live and nowhere to go. John Angle, for whom Ingrid provided clean-
ing services between 2008 and 2011, testified that Ingrid frequently looked “run
down” while cleaning his house and would clean despite being “clearly . . . ill.”
      Vania testified that the money the victims earned from house cleaning
went to fund cosmetic procedures for Murra. The Government’s analysis of
Murra’s expenditures between February 2009 and May 2011 indicated that her
spending, made possible by revenue from the victims’ house cleaning, included


                                        5
    Case: 17-10117        Document: 00514307748         Page: 6    Date Filed: 01/15/2018


                                       No. 17-10117

thousands of dollars spent on salons, cosmetics, other health and beauty prod-
ucts, clothes, and home-improvement items. Review of these accounts during this
period revealed no checks written or other transfers to Ingrid, despite $287,000
of cleaning revenues in that twenty-seven-month period.
                                             C
      Vania left Murra’s home in October 2006, preferring the unknown to “dy-
ing in this hell.” 1 Marsia Blackwell brought Vania to stay with her until she was
up on her feet. Vania revealed later in group counseling sessions that Murra had
allowed her no personal freedoms and punished her by putting her in the garage
and depriving her of food and water. She also explained that Murra would use
scripture to curse her and threaten her with an eternity in hell.
      Ingrid left in 2011, after feeling trapped and having suicidal thoughts.
One witness who saw Ingrid thereafter, Margarita Delosantos, testified that In-
grid was extremely upset and fearful. Ingrid recounted to Delosantos the abuse
she suffered—that Murra subjected her to ice baths, beatings, verbal abuse, and
spiritual threats. She also told Delosantos about Murra’s practice of segregat-
ing her and her sisters to certain areas of the house and depriving them of food.
      Ingrid and Vania both eventually sought help from a nonprofit organiza-
tion, Mosaic Family Services, Inc. (“Mosaic”), which specializes in immigration-
related legal and counseling services. Mosaic ultimately referred this case to the
Government for prosecution.
                                             D
      Murra was charged with two counts of forced labor and two counts of har-
boring an illegal alien for profit, based on her treatment of Vania and Ingrid.
Both the Government and Murra submitted evidence and testimony, though
Murra elected not to testify in her own defense. At the close of the five-day trial,


      1   Tania Guerrero left Murra’s home in 2000. Both Yuriria and Jehan left in 2004.


                                              6
    Case: 17-10117         Document: 00514307748        Page: 7    Date Filed: 01/15/2018


                                       No. 17-10117

the jury found Murra guilty on all counts. The district court entered judgment
on January 27, 2017, and Murra timely filed a notice of appeal.
      We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                             II
      We now briefly summarize the facts pertinent to each of the issues on
appeal.
                                              A
      Prior to trial, the Government served notice that it intended to call as an
expert witness Dr. Shannon Wolf, a Professor of Psychology and Counseling at
Dallas Baptist University, to testify regarding
      the dynamics of abusive relationships, explaining why victims fre-
      quently remain with individuals who have mistreated or abused
      them and the contributing factors that may make an individual
      more susceptible to control, manipulation, or mistreatment by
      another. She will also testify regarding trauma bonds, to include
      what they are, how they form, and why they can be so powerful.
Murra filed a motion to exclude her testimony under Federal Rule of Evidence
702. Following a Daubert 2 hearing, the district court denied the motion and ad-
mitted Dr. Wolf as an expert, finding that her “proposed testimony on the ‘gen-
eral concept’ of trauma bonds is admissible,” and that her “professional expe-
rience, personal observations, and education qualif[ied] her” to testify as to the
concept.
      Dr. Wolf testified generally at trial about trauma bonds. She described
trauma bonding as “a very powerful emotional connection between someone who
is being abused and their abuser or perhaps a captive and a captor and it’s miti-
gated by a series of traumatic events, traumatic situations.” She further detailed
that in trauma bonding “the abused person not only attaches to the abuser but
to other people in the house, so they try to please this abuser, that’s part of this


      2   See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).


                                              7
    Case: 17-10117         Document: 00514307748       Page: 8    Date Filed: 01/15/2018


                                      No. 17-10117

relationship, and it’s one of a very strong power differential where one person
has a lot of power and the abused person has almost no power.” She discussed
factors that are involved in developing a trauma bond (such as age), the strength
of a trauma bond, and the general thought processes of victims who are connected
to their abusers via a trauma bond. Dr. Wolf’s testimony included no application
of the principles and methods underlying that testimony to the facts of this case.
                                             B
      Also prior to trial, Murra subpoenaed Mosaic, requesting documents re-
lated to services it had furnished to the victims. After Mosaic tendered the doc-
uments requested in the subpoena in part, along with a privilege log, Murra
moved for Mosaic to be held in contempt. The district court ordered Mosaic to
appear for a hearing and to bring the challenged documents to court.
      At the hearing, Meijken Westenskow, Mosaic’s Legal Program Director,
brought only the documents which Mosaic claimed were protected by attorney-
client privilege. Mosaic later produced to the court, through Licensed Profes-
sional Counselor–Intern Mara Watkins, the documents it claimed were protected
by the psychotherapist-patient privilege. The court reviewed the documents in
camera and ruled that all of the documents in question were covered by their
respective privileges. 3
                                             C
      After the close of evidence and prior to closing arguments, the judge read
the jury instructions. Those instructions included the following two statements:
“The defendant begins with a clean slate. The law does not require the defendant
to prove her innocence or produce any evidence at all and no inference whatso-
ever may be drawn from the election of the defendant not to testify”; and “[A]lways
bear in mind that the law never imposes upon a defendant in a criminal case


      3   The documents were submitted to this court ex parte and under seal.


                                             8
    Case: 17-10117     Document: 00514307748      Page: 9    Date Filed: 01/15/2018


                                  No. 17-10117

the burden or duty of calling any witnesses or producing any evidence.”
      During his rebuttal closing argument, the prosecutor made the following
statement: “And let’s step back and let’s talk about credibility, folks, because
that woman sitting there, she has an absolute[] right not to testify. You heard
about that . . . .” Defense counsel immediately objected and moved for a mistrial,
to which the court responded, “I will sustain the objection. I will ask the jury
to please disregard the last statement of the prosecutor and I will refer the jury
to page 2 of the jury charge.” The prosecutor then clarified that his remark was
intended to address the credibility of the defense witnesses who had testified:
      And folks, you need to follow those instructions. You all committed
      to that in voir dire. You said that you could follow that rule and you
      must. But the defendant in this case[] has chosen to put on a case
      and you have an absolute[] right to judge the credibility of that case
      which is what I was trying to say. Do you understand that distinc-
      tion? You can’t hold anything against her but you can judge the
      credibility of the witnesses that she put on the stand.
      And let’s talk about the credibility of those witnesses. . . .
From there, the rebuttal continued through to its conclusion without incident.
                                        D
      The Pre-Sentence Report added two points to Murra’s proposed offense
level under U.S. Sentencing Guideline § 3A1.1(b)(1) because Murra knew or
should have known the victims of the offenses were vulnerable victims. The PSR
supported this conclusion by explaining that the Guerreros were between six
and eleven years old when Murra began “grooming” them. It also outlined how
Murra used religion to manipulate them. And it explained that Murra kept the
Guerreros’ legal documents, school records, and family photos, and that she
threatened Vania with calls to immigration authorities because Vania was not
legally in the United States. With other enhancements, Murra’s total offense level
was 31, and the PSR set her guideline sentencing range at 108 to 120 months.




                                         9
    Case: 17-10117     Document: 00514307748      Page: 10    Date Filed: 01/15/2018


                                   No. 17-10117

      Murra objected to the recommendation that the “vulnerable victim” en-
hancement be imposed. The PSR Addendum recommended that the district court
overrule the objection, emphasizing that Murra began “grooming” the victims
in childhood and arguing that the continued mental, physical, and spiritual abuse
made the victims “continually vulnerable.” Murra responded that application of
the enhancement based on the victims’ immigration status would be improper
because the vulnerability attendant to being an illegal alien is taken into ac-
count in the base offense of harboring an illegal alien. At the sentencing hearing,
the district court overruled Murra’s objections and imposed the enhancement,
sentencing Murra to seventy-two months’ imprisonment.
                                        III
      We first address Murra’s challenge to the district court’s admission of Dr.
Wolf’s expert testimony under Rule 702. We review a trial court’s decision to
admit expert testimony for abuse of discretion. Gen. Elec. Co. v. Joiner, 522 U.S.
136, 139 (1997). “A trial court abuses its discretion when its ruling is based on
an erroneous view of the law or a clearly erroneous assessment of the evidence.”
Brown v. Ill. Cent. R.R. Co., 705 F.3d 531, 535 (5th Cir. 2013) (citation omitted).
If we find an abuse of discretion, we are not to reverse the district court’s ruling
unless it affected the complaining party’s substantial rights. Moench v. Marquette
Transp. Co. Gulf-Inland, L.L.C., 838 F.3d 586, 594 (5th Cir. 2016). A complain-
ing party can demonstrate that her substantial rights were affected by a district
court’s erroneous evidentiary ruling if she demonstrates that the ruling affected
the outcome of the proceedings in the district court. See Mahmoud v. De Moss
Owners Ass’n, 865 F.3d 322, 327–28 (5th Cir. 2017). An error does not affect
substantial rights if the court is “sure, after reviewing the entire record, that
the error did not influence the jury or had but a very slight effect on its verdict.”
Carlson v. Bioremedi Thearpeutic Sys., Inc., 822 F.3d 194, 202 (5th Cir. 2016)
(quoting Kelly v. Boeing Petrol. Servs., Inc., 61 F.3d 350, 361 (5th Cir. 1995)).


                                         10
    Case: 17-10117     Document: 00514307748      Page: 11    Date Filed: 01/15/2018


                                   No. 17-10117

      Murra argues that the admission of Dr. Wolf’s expert testimony was based
on the district court’s erroneous view of Rule 702, which permits witnesses who
are qualified as experts by knowledge, skill, experience, training, or education
to testify in the form of an opinion or otherwise if (a) “the expert’s scientific,
technical, or other specialized knowledge will help the trier of fact to understand
the evidence or to determine a fact in issue”; (b) “the testimony is based on suf-
ficient facts or data”; (c) “the testimony is the product of reliable principles and
methods”; and (d) “the expert has reliably applied the principles and methods
to the facts of the case.” Fed. R. Evid. 702. The Government, however, points
us to the advisory committee note to the 2000 amendments to Rule 702, which
contemplates a circumstance arising in some cases where it “might also be im-
portant . . . for an expert to educate the factfinder about general principles, with-
out ever attempting to apply these principles to the specific facts of the case.”
Fed. R. Evid. 702 advisory committee note. In such a circumstance, “Rule 702
simply requires that: (1) the expert be qualified; (2) the testimony address a sub-
ject matter on which the factfinder can be assisted by an expert; (3) the testi-
mony be reliable; and (4) the testimony ‘fit’ the facts of the case.” Id.
      The district court did not explicitly base its admission of Dr. Wolf’s testi-
mony on this method—it ruled that the testimony was admissible because this
court had previously recognized expert testimony on “return-to-the-abuser be-
havior”—but its ruling was inherently based on the method’s factors, especially
considering that Dr. Wolf did not apply her testimony to the facts of the case.
The court found that Dr. Wolf was qualified, her testimony on trauma bonds
addressed a subject matter on which the jury could be assisted, her testimony was
reliable, and her testimony was relevant to the facts the Government alleged.
      We have had no occasion to address a trial court’s use of the advisory com-
mittee note’s method for admitting expert testimony. But we need not address it
here, because even assuming, without deciding, that the district court’s admission


                                         11
    Case: 17-10117      Document: 00514307748    Page: 12   Date Filed: 01/15/2018


                                  No. 17-10117

of Dr. Wolf’s testimony was an abuse of discretion, Murra fails to show that that
abuse of discretion affected her substantial rights.
      Murra did not brief this portion of the issue. She raised the argument that
the district court’s admission of Dr. Wolf’s testimony was an abuse of discretion,
but she neglected the fact that a mere finding that the district court abused its
discretion does not end the analysis or result in automatic reversal. The claim is
therefore abandoned due to inadequate briefing. Cinel v. Connick, 15 F.3d 1338,
1345 (5th Cir. 1994).
      Even had Murra briefed the argument, the argument would still fail.
Murra proffered her own expert, Dr. Daphny Ainslie, a licensed psychologist
and instructor at Texas State University whose research focuses on trauma
(including women’s trauma and trauma regarding Mexican immigration), who
countered Dr. Wolf’s testimony by testifying about both the concept of trauma
generally and what she perceived to be a lack of reliable research on the viability
of the “trauma bond” concept. More importantly, Dr. Wolf’s testimony was not
at all critical to proving the Government’s case. The Government never referred
to Dr. Wolf after she completed her testimony (including in its closing argument)
and never referred to the trauma bonds concept following Dr. Ainslie’s testi-
mony (including in its closing argument). Based on this, Murra could not show
that the admission of Dr. Wolf’s testimony affected her substantial rights. Cf.
Carlson, 822 F.3d at 202 (concluding that plaintiffs’ substantial rights were
affected when district court abused its discretion by admitting defense’s expert
testimony without performing a Daubert inquiry, because the district court de-
nied defendants’ motion for judgment as a matter of law at the close of the plain-
tiffs’ case-in-chief, the expert was the defense’s sole witness, and defense coun-
sel relied on the expert’s testimony during closing argument).
                                        IV
      Murra next claims that the district court erred by permitting Mosaic to


                                        12
    Case: 17-10117    Document: 00514307748       Page: 13   Date Filed: 01/15/2018


                                  No. 17-10117

withhold documents from her under the psychotherapist-patient and attorney-
client privileges.
                                         A
      We review factual findings underlying a ruling of psychotherapist-patient
privilege for clear error, and we review application of the legal principles de
novo. United States v. Auster, 517 F.3d 312, 315 (5th Cir. 2008). A district court’s
factual finding is clearly erroneous “if, on the entire evidence, we are left with a
‘definite and firm conviction’ that a mistake has been committed.” United States
v. Brown, 650 F.3d 581, 588 (5th Cir. 2011) (quoting United States v. U.S. Gypsum
Co., 333 U.S. 364, 395 (1948)).
      The Supreme Court first recognized the existence of a psychotherapist-
patient privilege in federal law in Jaffee v. Redmond, 518 U.S. 1 (1996), when it
held that “a privilege protecting confidential communications between a psycho-
therapist and her patient ‘promotes sufficiently important interests to outweigh
the need for probative evidence.’” Id. at 9–10 (quoting Trammel v. United States,
445 U.S. 40, 51 (1980)). The privilege “covers confidential communications
made to licensed psychiatrists and psychologists . . . [and] confidential com-
munications made to licensed social workers in the course of psychotherapy.”
Id. at 15 (emphases added). Murra asserts that the district court’s application
of the psychotherapist privilege was error on two grounds.
      She first argues that the Government has not provided evidence that the
victims made any communications to a licensed psychotherapist or social worker.
As just outlined above, Jaffee made clear that an essential premise of the psy-
chotherapist privilege is that the challenged communications must have been
made to a licensed psychiatrist, licensed psychologist, or licensed social worker
in the course of psychotherapy. Id. That said, our review of the sealed documents
reveals no clear error in the district court’s factual finding that the communi-
cations in the documents were made in the course of psychotherapy to licensed


                                        13
    Case: 17-10117    Document: 00514307748      Page: 14   Date Filed: 01/15/2018


                                  No. 17-10117

psychologists or license-eligible individuals under the supervision of licensed
psychologists.
      Murra next argues that the victims waived any communications purport-
edly protected by the psychotherapist privilege because the victims “knew that
the information regarding their allegations of human trafficking would be relayed
to third parties, namely, immigration services, and the government for purposes
of prosecution.” This argument is based on the incorrect assumption that an in-
dividual forfeits the psychotherapist privilege when she divulges information to
her psychotherapist that amounts to allegations that a crime has been commit-
ted. The mere assertion that “facts” were disclosed to third parties and at trial
does not by itself establish that the victims—or their psychotherapists—disclosed
the substance of any confidential communications. A defendant does not get
to crack open every confidential communication with a victim’s psychotherapist
simply because that victim may have discussed facts with her psychotherapist
that are relevant to the issues at trial. To paraphrase the Supreme Court’s lan-
guage in Upjohn Co. v. United States, 449 U.S. 383, 395–96 (1981): although a
patient may not refuse to disclose any relevant fact within her knowledge merely
because she discussed those facts in a confidential communication with her psy-
chotherapist, she cannot be compelled to answer the question, “What did you
say to your psychotherapist?”
      Our review of the confidential communications reveals no relevant under-
lying fact discussed in the victims’ psychotherapy sessions that was not fully
explored during the victims’ testimony and cross-examination at trial. The vic-
tims were forthcoming in their testimony about their recollection of those facts,
and no victim attempted to hide behind the privilege to avoid giving testimony
about those facts. The victims had a “reasonable expectation of confidentiality”
in their confidential communications with their psychotherapists, and there is
nothing in the record to show that any portion of those confidential communications


                                        14
    Case: 17-10117         Document: 00514307748           Page: 15     Date Filed: 01/15/2018


                                         No. 17-10117

was revealed by Mosaic to any third party, cf. Auster, 517 F.3d at 319 (finding
no reasonable expectation of confidentiality in defendant’s communication to his
therapist of violent threat against third parties where defendant had actual
knowledge that his threats were not confidential); United States v. Lara, 850
F.3d 686, 691 (4th Cir. 2017) (finding waiver of the privilege where the patient
signed a form authorizing treatment providers to have “unrestricted commu-
nication” with the state probation department regarding “any . . . information
deemed necessary to protect the community”), 4 or by the victims themselves, cf.
Koch v. Cox, 489 F.3d 384, 391 (D.C. Cir. 2007) (explaining that a patient waives
the privilege where she “selectively disclose[s] part of a privileged communica-
tion in order to gain an advantage in litigation” (citation and internal quotation
marks omitted); Nguyen v. Excel Corp., 197 F.3d 200, 206 (5th Cir. 1999) (hold-
ing, in the analogous attorney-client privilege context, that a client “implicitly
waives the attorney-client privilege by testifying about portions of the attorney-
client communication”).
       The singular conclusion arising from this discussion is that Murra has
failed to establish waiver. Murra cannot be permitted, as she seeks, to review
confidential communications and then advise the court of the harm she suffered
as a result of the withholding. See Kinder v. White, 609 F. App’x 126, 131 (4th
Cir. 2015) (“[N]ow that the psychotherapist privilege has been recognized, it
would be both counterproductive and unnecessary for a court to weigh the oppo-
nent’s evidentiary need for disclosure any time the privilege is invoked.”). We
find that the district court’s application of the privilege was not error.



       4 In fact, Mosaic is bound by law not to reveal confidential information relating to the
victims, as victims of trafficking, to third parties. See 8 U.S.C. § 1367(a)(2) (imposing penalties
for disclosure of confidential information relating to immigrants who are victims of traffick-
ing); 8 U.S.C. § 1101(a)(15)(T) (applying Section 1367 to victims of severe trafficking); 8 C.F.R.
§ 214.11(p)(3) (non-governmental agencies that receive information from trafficked victims
“are bound by the confidentiality provisions and other restrictions set out in 8 U.S.C. § 1367”).


                                               15
    Case: 17-10117    Document: 00514307748       Page: 16   Date Filed: 01/15/2018


                                  No. 17-10117

                                         B
      “The application of the attorney-client privilege is a ‘question of fact, to
be determined in the light of the purpose of the privilege and guided by judicial
precedents.’” In re Auclair, 961 F.2d 65, 68 (5th Cir. 1992) (quoting Hodges,
Grant & Kaufmann v. United States, 768 F.2d 719, 721 (5th Cir. 1985)). We apply
the clearly erroneous standard of review, as we did in the context of the psycho-
therapist-patient privilege, and review the district court’s application of the con-
trolling legal standards de novo. King v. Univ. Healthcare Sys., L.C., 645 F.3d
713, 721 (5th Cir. 2011).
      “For a communication to be protected under the [attorney-client] privilege,
the proponent ‘must prove: (1) that he made a confidential communication;
(2) to a lawyer or his subordinate; (3) for the primary purpose of securing either
a legal opinion or legal services, or assistance in some legal proceeding.’” EEOC
v. BDO USA, L.L.P., 876 F.3d 690, 695 (5th Cir. 2017) (emphasis added) (quoting
United States v. Robinson, 121 F.3d 971, 974 (5th Cir. 1997)). The record shows
that the district court reviewed the pertinent documents and reasonably relied
upon the representations made by Mosaic’s custodian in determining that the
attorney-client privilege attached to the victim’s confidential communications
with Mosaic’s attorneys and/or to subordinates of those attorneys, which were
made for the primary purpose of securing legal services pertaining to human
trafficking. We find no clear error in that determination.
      Murra argues here, as well, that because the victims relayed facts to Mosaic
attorneys that were later relayed to the Government and third parties, and that
were later testified to at trial, the privilege has been waived. Public disclosure
of facts does not destroy the attorney-client privilege with respect to confidential
communications about those facts. United States v. El Paso Co., 682 F.2d 530,
538 n.10 (5th Cir. 1982). None of the testimony the victims gave regarded con-
fidential communications any of the victims had with Mosaic attorneys. The


                                        16
    Case: 17-10117        Document: 00514307748          Page: 17     Date Filed: 01/15/2018


                                       No. 17-10117

victims’ testimony that they sought legal services from Mosaic because they be-
lieved they may be the victims of human trafficking does not amount to a waiver
of the confidential communications attendant to those services. The victims have
not, as Murra argues, disclosed a “significant portion of a confidential commu-
nication.” Rather, they have not disclosed any portion of their confidential com-
munications, so there is no basis on which to rule that the privilege was waived. 5
Accordingly, we find that the district court’s application of the attorney-client
privilege similarly was not error.
                                              V
       We turn now to Murra’s challenge to the prosecutor’s comment during re-
buttal closing argument. Murra argues that the comment—“And let’s step back
and let’s talk about credibility, folks, because that woman sitting there, she has
an absolute[] right not to testify”—was a constitutionally impermissible remark
on her decision not to testify in her own defense.
       The Fifth Amendment forbids comment by the prosecution, either direct
or indirect, on the accused’s silence. Griffin v. California, 380 U.S. 609, 615
(1965); United States v. McMillan, 600 F.3d 434, 452 (5th Cir. 2010). Review of
an assertion a Fifth Amendment violation on this ground involves two steps,
each of which requires its own analysis.




       5 Murra’s other waiver arguments similarly fail. First, she argues that Vania waived
attorney-client privilege because she testified that, to the best of her knowledge, she did not
have an attorney. But Vania’s negative answer to the question “So you don’t have a lawyer?”
did not involve any disclosure of confidential communications and did not involve any dis-
claimer that previous communications with Mosaic attorneys were privileged. Moreover, this
argument ignores a stipulation, entered into by both Murra and the Government at trial, that
a Mosaic attorney had provided legal services to the victims, including Vania. And second,
Murra contends that Ingrid waived the privilege by testifying to the fact that Mosaic is assist-
ing her in obtaining a T visa as a victim of human trafficking. Though Ingrid testified that
she was seeking a T visa with Mosaic’s assistance, she did not testify about the discussions
she had with Mosaic’s attorney in seeking a T visa.


                                              17
    Case: 17-10117    Document: 00514307748       Page: 18   Date Filed: 01/15/2018


                                   No. 17-10117

                                         A
      We first decide whether the prosecutor made an impermissible remark.
“[T]he test for determining whether the prosecutor’s remarks were constitution-
ally impermissible is: (1) whether the prosecutor’s manifest intent was to com-
ment on the defendant’s silence or (2) whether the character of the remark was
such that the jury would naturally and necessarily construe it as a comment on
the defendant’s silence.” Rhoades v. Davis, 852 F.3d 422, 432–33 (5th Cir. 2017)
(quoting United States v. Bohuchot, 625 F.3d 892, 901 (5th Cir. 2010)). But “[i]f
there is an ‘equally plausible explanation for the remark,’ the prosecutor’s intent
is not manifest.” United States v. Green, 324 F.3d 375, 382 (5th Cir. 2003) (quot-
ing United States v. Grosz, 76 F.3d 1318, 1326 (5th Cir. 1996)). The defendant
bears the burden of proving the prosecutor’s intent. United States v. Laury, 985
F.2d 1293, 1303 (5th Cir. 1993).
      Murra argues that the direct comparison and contrast offered by the pros-
ecutor’s comment between credibility (“let’s talk about credibility, folks . . . ”)
and the election not to testify (“. . . because that woman sitting there, she has
an absolute[] right not to testify.”) would naturally and necessarily be taken as
a comment on her failure to testify. To Murra, the obvious and natural sugges-
tion from that comparison is that, although Murra has the right not to testify,
not doing so weakens the credibility of her defense. The Government argues that
it is “equally plausible (in fact, more plausible)” that the prosecutor made the
remark “solely to explain that the jury could consider the credibility of the wit-
nesses whom Murra called to testify.”
      Not all constitutionally impermissible remarks on a defendant’s election
not to testify are created equal. Some are egregious, see United States v. Griffith,
118 F.3d 318, 324 (5th Cir. 1997) (prosecutor, annoyed by defendant’s audible
“running commentary” during rebuttal argument, broke off mid-sentence, turned
to the defendant, and asked, “Would you like to take the stand and testify?”),


                                        18
    Case: 17-10117     Document: 00514307748       Page: 19    Date Filed: 01/15/2018


                                   No. 17-10117

while some are more benign, see United States v. Johnston, 127 F.3d 380 (5th Cir.
1997). In Johnston, the prosecutor remarked during closing argument that the
jury instruction on prior inconsistent statements “reminds you that a defendant
has the right not to testify. That is a constitutional right. It is yours. It is mine.
It is theirs. Please value it. I do. Don’t take into consideration the fact that
whether or not anyone testified in this case is inappropriate.” Id. at 398. We
found that remark to be impermissible because it was a direct comment on the
defendants’ failure to testify. Although the government argued that there was
an equally plausible explanation for the remark—the prosecutor was cautioning
the jury not to consider whether the defendants testified, but to look instead
only at the evidence and testimony presented to them—the comment “focused
the jury’s attention on the fact that the defendants did not testify,” which con-
stituted error. Id.
      The comment here and the Government’s argument in favor of equal
plausibility resemble their counterparts in Johnston, so the result here should
resemble Johnston’s result, as well. In both instances, the prosecutor “reminded”
the jury that the defendant has a right not to testify. And in both instances, the
government claimed that its intent in making the remark was innocuous. But
just as the Johnston court did, we conclude that the Government’s explanation
is not equally plausible. If the Government here were, as it argues, focused on
attacking the credibility of Murra’s witnesses, there was no need for the prose-
cutor to preface that line of attack by calling to the jury’s attention the fact that
Murra did not testify. “[W]hatever the prosecutor’s subjective intent in making
the remark[], ‘the character of the remark [was] such that the jury would nat-
urally and necessarily construe it as . . . comment on the defendant’s silence.’”
Gongora v. Thaler, 710 F.3d 267, 277–78 (5th Cir. 2013) (quoting Jackson v.
Johnson, 194 F.3d 641, 652 (5th Cir. 1999)) (alterations removed). Murra’s elec-
tion not to testify has nothing to do with the credibility of the witnesses she chose


                                         19
   Case: 17-10117     Document: 00514307748      Page: 20   Date Filed: 01/15/2018


                                  No. 17-10117

to present. The Government’s comparison between the two—direct or not, pur-
poseful or not—was inappropriate.
      The Government attempts to distinguish Johnston by arguing that the
prosecutor there made a “string of comments concerning the defendant’s silence,”
while the prosecutor here made only a “brief comment.” This distinction is more
appropriately raised in the second step of the analysis, in which we determine
whether the comment had a prejudicial effect. At this first step, we concern our-
selves with neither the magnitude nor the frequency of the comments; rather,
we review each comment to determine whether, on its face, it impinges on the
Fifth Amendment rights of the defendant. This comment did.
      Neither the fact that the prosecutor drew no negative inference from the
defendant’s election not to testify, nor the fact that Murra’s counsel had the
wherewithal to object at the first sign of violation—instead of letting the prose-
cutor continue on as counsel in Johnston did—cures the comment of its un-
constitutional blight. That the prosecutor drew attention to Murra’s decision
alone is impermissible; the remark was a direct comment on Murra’s decision
not to testify, which the Fifth Amendment forbids.
                                        B
      Because the remark was impermissible, we must decide whether the
remark “cast[s] serious doubt on the correctness of the jury’s verdict.” United
States v. Weast, 811 F.3d 743, 752 (5th Cir. 2016) (quoting United States v.
Davis, 609 F.3d 663, 677 (5th Cir. 2010)). This second step of the analysis “sets
a high bar.” United States v. Rashad, 687 F.3d 637, 643 (5th Cir. 2012) (quoting
United States v. Gracia, 522 F.3d 597, 603 (5th Cir. 2008)). We look to three
factors: “(1) the magnitude of the prejudicial effect of the prosecutor’s remarks,
(2) the efficacy of any cautionary instruction by the judge, and (3) the strength
of the evidence supporting the conviction.” Davis, 609 F.3d at 678 (citations and
internal quotation marks omitted).


                                       20
   Case: 17-10117     Document: 00514307748      Page: 21   Date Filed: 01/15/2018


                                  No. 17-10117

                                        1
      “The magnitude of the prejudicial effect is tested by looking at the prosecu-
tor’s remarks in the context of the trial in which they were made and attempting
to elucidate their intended effect.” United States v. Fields, 72 F.3d 1200, 1207
(5th Cir. 1996). Here, the prosecutor made no other similar comments, either
before or after the challenged comment. See United States v. Munoz, 150 F.3d
401, 415 (5th Cir. 1998) (finding that a prosecutor’s comment was not signifi-
cantly prejudicial when viewed in light of the record as a whole because he only
made one such comment). Moreover, the prosecutor did not stress to the jury an
inference of guilt from Murra’s silence as a basis for conviction. See Anderson
v. Nelson, 390 U.S. 523, 524 (1968).
      Murra attempts to inflate the prejudicial character of the comment by
arguing that because the Government’s “entire case” against her rested on cred-
ibility determinations and that by making the comment when he did, the pros-
ecutor torpedoed her entire case. The comment is properly viewed more as “an
isolated remark than a call for the jury to focus on the fact that the defendant[]
did not testify.” McMillan, 600 F.3d at 452–53; see also Griffith, 118 F.3d at 325
(finding that the magnitude of an improper remark was minimal because the
remark “was an isolated comment, which did not ‘strike at the jugular’ of the
defense”). Thus, we find that Murra has not shown that the remark was of a
significantly prejudicial magnitude.
                                        2
      When a district court gives an immediate curative instruction, it “cures
any alleged harm from [a] prosecutor’s improper remarks.” McMillan, 600 F.3d
at 453. In McMillan, during rebuttal argument, the prosecutor stated that “Not
one of these defendants is stepping up and saying that they did anything wrong.”
Id. at 452. The district court instructed the jury to disregard the prosecutor’s
comment and gave the curative instruction that “no defendant need testify, they


                                       21
   Case: 17-10117     Document: 00514307748      Page: 22   Date Filed: 01/15/2018


                                  No. 17-10117

need put on no evidence, they need not put on anything at all.” Id. When the
prosecutor continued, he explained that he misspoke and meant to say that de-
fense counsel blamed others without explaining or taking responsibility for the
schemes in the case. Id. Assuming the prosecutor’s comments were impermis-
sible, we ruled that because the district court gave an immediate curative in-
struction, and because we had “previously held that such an instruction cures
any alleged harm from the prosecutor’s improper remarks,” the comments did
not rise above the level of harmless error. Id. at 453.
      Here, the district court instructed the jury prior to closing arguments that
“no inference whatsoever may be drawn from the election of the defendant not
to testify,” and that Murra, as the defendant, had no burden or duty of calling
witnesses or producing evidence, Later, immediately following resolution of de-
fense counsel’s objection to the prosecutor’s comment, the court instructed the
jury to “disregard the last statement of the prosecutor and I will refer the jury
to page 2 of the jury charge,” which contained the instruction that the jury may
not draw a negative inference from the defendant’s decision not to testify.
McMillan instructs that we deem the district court’s charge and immediate,
post-comment curative instruction sufficiently efficacious. See also United States
v. Turner, 674 F.3d 420, 440 (5th Cir. 2012) (“We presume that such instructions
are followed unless there is an overwhelming probability that the jury will be
unable to follow the instruction and there is a strong probability that the effect
[of the improper statement] is devastating.”).
      Murra is incorrect that a curative instruction must be “thorough” or “un-
equivocal.” See Weast, 811 F.3d at 753. As we have explained, “[T]he district
court can purge the taint of a prosecutor’s prejudicial comments with a caution-
ary instruction, even, in some cases, one that is merely generic.” United States
v. Reagan, 725 F.3d 471, 492 (5th Cir. 2013) (citation and internal quotation
marks omitted). Indeed, we have found generic cautionary instructions to be


                                       22
    Case: 17-10117       Document: 00514307748          Page: 23     Date Filed: 01/15/2018


                                       No. 17-10117

adequately curative in several cases. See id. (“[Y]ou’re bound to the evidence
that you have heard, and you will recall what it was.”); Turner, 674 F.3d at 440
(“The instruction did not specifically mention any statement that was made but
reminded the jury that its verdict must be based on the evidence and not on
prejudice or passion.”); Gracia, 522 F.3d at 604 (instructions that the jury’s duty
was “to base [their] verdict solely upon the evidence without sympathy or prej-
udice,” that the jury “must consider only the evidence presented during the trial,”
and that the jury should “[r]emember that any statements, objections or argu-
ments made by the lawyers are not evidence” and remember that “[w]hat the
lawyers say is not binding”); see also United States v. McCann, 613 F.3d 486,
497–98 (5th Cir. 2010) (affirming efficacy of “generic” instruction to the jury that
“It is also your duty to base your verdict solely upon the evidence without prej-
udice and without sympathy,” 6 even though the district court gave no curative
instruction immediately after prosecutor’s improper comment).
       The district court gave a clear instruction before the comment and a clear
curative instruction immediately after the comment. Cf. Johnston, 127 F.3d at
399 (finding that district court’s curative instruction did not mitigate prejudice
when it was given more than a day after the impermissible comment and when
the district court gave no instructions prior to closing arguments); Griffith, 118
F.3d at 324–25 (finding that the district court erred by giving no instruction to the
jury after the challenged comment). We find that the instructions were effective.
                                              3
       The importance of the third factor in this analysis—the strength of the
evidence supporting conviction—is lessened where the prejudice caused by the
remark is minimal and the district court’s curative instruction is effective in


       6The decision in McCann does not actually quote this “generic” instruction the trial
court gave. It can be found at Brief for Appellee at 38, United States v. McCann, 613 F.3d 486
(No. 09-30550), 2010 WL 4716238, at *38.


                                             23
    Case: 17-10117     Document: 00514307748      Page: 24    Date Filed: 01/15/2018


                                   No. 17-10117

mitigating whatever prejudice may have been caused. Here, Ingrid and Vania,
the victims whose suffering gave rise to the charges, testified at length about the
abuse Murra exacted upon them. The Government presented a tape recording
of Murra’s voice in which she told the Guerreros they were destined for hell and
acknowledged that she had forced Yuriria to sleep in the garage. The Govern-
ment also proffered bank records which showed that Murra used the house clean-
ing revenues for her own personal gain and that she made no transfers to Ingrid
during that time period. And, perhaps most importantly, the Government prof-
fered several disinterested witnesses—former house cleaning clients of Murra’s—
who testified to observing the effects of Murra’s abuse on Ingrid and Vania.
Murra, by contrast, proffered as witnesses her own children, their spouses, oc-
casional houseguests, and a half-sister who depended on Murra for shelter at
the time of trial.
      We find that the strength of the Government’s evidence supporting Murra’s
conviction on all four counts completely outweighs any remaining perceived
prejudicial effect of the prosecutor’s comment. We therefore conclude that any
error arising from the prosecutor’s comment was harmless.
                                         VI
      Finally, we address Murra’s challenge to the district court’s application
of the “vulnerable victim” sentencing enhancement.
      We review the district court’s interpretation of the Sentencing Guidelines
de novo, review a finding of unusual vulnerability for clear error, and determine
whether the district court’s conclusion was plausible in light of the record as a
whole. United States v. Jenkins, 712 F.3d 209, 212 (5th Cir. 2013); United States
v. Robinson, 119 F.3d 1205, 1218 (5th Cir. 1997). “[C]ommentary in the Guide-
lines Manual that interprets or explains a guideline is authoritative unless it
violates the Constitution or a federal statute, or is inconsistent with, or a plainly
erroneous reading of, that guideline.” Jenkins, 712 F.3d at 212 (quoting Stinson


                                         24
    Case: 17-10117        Document: 00514307748          Page: 25     Date Filed: 01/15/2018


                                       No. 17-10117

v. United States, 508 U.S. 36, 38 (1993)).
       The vulnerable victim enhancement provision of the Guidelines states,
“If the defendant knew or should have known that a victim of the offense was
a vulnerable victim, increase by 2 levels.” U.S.S.G. § 3A1.1(b)(1). The provision’s
commentary defines a “vulnerable victim” as a person “who is a victim of the
offense of conviction” and “who is unusually vulnerable due to age, physical or
mental condition, or who is otherwise particularly susceptible to the criminal
conduct.” U.S.S.G. § 3A1.1 cmt. 2. The commentary cautions that the enhance-
ment should not be applied “if the factor that makes the person a vulnerable
victim is incorporated in the offense guideline.” Id.
       We have not previously addressed, in any precedential way, the application
of this enhancement in this context. 7 But the great weight of authority from
several of our sister circuits supports a conclusion that the enhancement
was properly applied here. The Ninth Circuit upheld application of the enhance-
ment to a sentence for involuntary servitude, where the district court found the
victim was unusually vulnerable based on her immigrant status and the “linguis-
tic, educational, and cultural barriers that contributed to her remaining in invol-
untary servitude.” United States v. Veerapol, 312 F.3d 1128, 1132–33 (9th Cir.



       7 Murra’s argument—that our decision in United States v. Angeles-Mendoza, 407 F.3d
742 (5th Cir. 2005), controls and compels the conclusion that the vulnerable victim enhance-
ment was improperly applied—misses the mark. She points to the statement in Angeles-Mendoza
that “[a]lthough the court may have been correct in noting the inherent vulnerability of smug-
gled aliens, we assume that such a characteristic was adequately taken into account in estab-
lishing the base offense level in U.S.S.G. § 2L1.1,” id. at 748, and contends that the Govern-
ment has not established how the victims’ immigration status “made them any more unusu-
ally vulnerable than any other victim of harboring or forced labor.” But the defendants in
Angeles-Mendoza were not convicted of forced labor; they were convicted of conspiracy to smug-
gle, transport, and harbor illegal aliens. And because the alien status of the victims was con-
templated by the base offense level for that crime, U.S.S.G. § 2L1.1, application of the vulner-
able victim enhancement to those defendants’ sentences was inappropriate. Here, however,
the base offense level for Murra’s convictions is set by U.S.S.G. § 2H4.1, which governs sen-
tences for convictions involving peonage, involuntary servitude, slave trade, and child sol-
diers—like Murra’s convictions for forced labor. Angeles-Mendoza does not govern here.


                                              25
   Case: 17-10117     Document: 00514307748      Page: 26   Date Filed: 01/15/2018


                                  No. 17-10117

2002). The Seventh Circuit relied on Veerapol in affirming application of the
enhancement to a sentence for forced labor where the victim was also an illegal
alien. See United States v. Calimlim, 538 F.3d 706, 717 (7th Cir. 2008) (“[The
victim] was a member of a group typically targeted by those desiring forced
labor but her group (illegal aliens) is only part of the broader set of possible
victims. She was therefore a vulnerable victim for the purposes of [the Guide-
line].”). And the Second Circuit came to a similar conclusion, holding that the
enhancement was properly applied in a forced labor case where the victims
were aliens who had to accept the abusive conditions of the defendant’s house-
hold because they had no place else to live, no money, and no identification
documents, and thus were completely dependent on the defendant for food,
clothing, and shelter. United States v. Sabhnani, 599 F.3d 215, 254 (2d Cir.
2010); accord United States v. Chang, 237 F. App’x 985, 988–89 (5th Cir. 2007)
(per curiam) (affirming application of the enhancement where a victim was ille-
gally smuggled into the United States and forced to work until the contract
repaying her smuggling debt was paid, and reasoning that the victim’s illegal
status made her a vulnerable victim).
      Murra’s base offense was two convictions for forced labor. Ingrid and Vania
are illegal aliens—a group targeted as victims of forced labor. They were forced
to accept the abusive conditions Murra created for them because they were in
an unfamiliar country with no food, clothing, shelter, or money other than what
Murra provided. And during the time Murra exercised complete dominion over
them, she retained their immigration documents and threatened them with
immigration-related retribution if they disobeyed her. On these bases, we con-
clude that the district court’s findings that Ingrid and Vania were vulnerable
victims are plausible in light of the record and therefore are not clearly errone-
ous. The district court correctly applied the enhancement in sentencing Murra.
      AFFIRMED.


                                        26